Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 8/19/2021 is acknowledged.
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner in view of Kim further in view of Smalc.


Gruner does not teach a vertical aligned graphene film.   
Kim (US 2012/0121891) teaches forming a graphene multilayer film aligned parallel to the substrate (the substrate may be transparent) and forming a vertically aligned nanomaterial on the graphene film (See figures and claims). 
The carbon nanostructures taught in the verticle position are not graphene,
Smalc (US 2002/0167800) teaches aligned planes of graphene in different directions including vertically and parallel to a major plane to provide directional or anisotropic heat flow (See claims and figures, [0063, 0064]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide vertically aligned graphene planes in order to impart anisotropic and directional properties. 
Gruner teaches electrical conductivity is desired and the same material and therefore it would be obvious to provide the claimed conductance or resistance in order to provide a high conductivity transparent film.   
Gruner teaches forming optoelectronic device, a touch screen, a microfluidic device, an electromagnetic shield, a sensor and a display and at least 80% transparency and it would therefore be obvious to provide the substrates claimed including crystalline or glass substrates used as displays or touch screens (see claims).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DANIEL H MILLER/Primary Examiner, Art Unit 1783